[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In the appeal affecting property located at 40 Circle Street, the court finds that the frontage is 52.81 feet. Since the frontage in this appeals exceeds 80% of the required 60 feet, and since the appeal in all other respects is identical to the appeal in Docket No. CV 93-0349797 of even date herewith, the appeal relating to 40 Circle Street is overruled and the decision of the Board granting the special exception as to that property is sustained.
THE COURT BY:
Kevin E. Booth, Judge CT Page 2161